Name: 2013/500/EU: Council Decision of 7Ã October 2013 establishing the position to be taken by the European Union within the General Council of the World Trade Organization on the request for extending the WTO waiver on additional autonomous trade preferences granted by the Union to the Republic of Moldova
 Type: Decision
 Subject Matter: trade;  tariff policy;  trade policy;  international trade;  world organisations;  Europe
 Date Published: 2013-10-15

 15.10.2013 EN Official Journal of the European Union L 273/31 COUNCIL DECISION of 7 October 2013 establishing the position to be taken by the European Union within the General Council of the World Trade Organization on the request for extending the WTO waiver on additional autonomous trade preferences granted by the Union to the Republic of Moldova (2013/500/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) Article IX of the Marrakesh Agreement establishing the World Trade Organization (WTO Agreement) sets out the procedures for the granting of waivers concerning the Multilateral Trade Agreements in Annex 1A, 1B or 1C to the WTO Agreement and their annexes. (2) Council Regulation (EC) No 55/2008 (1) was amended by Regulation (EU) No 581/2011 of the European Parliament and of the Council (2), to extend the autonomous trade preferences granted to the Republic of Moldova (Moldova) until 31 December 2015 and adjust the tariff rate quotas for certain agricultural products. Regulation (EC) No 55/2008 provides free access to the Union market of all products originating in Moldova, except certain agricultural products listed in Annex I to that Regulation. The products listed in that Annex benefit from limited concessions in the form of exemption from customs duties within the limit of tariff quotas or reduction of customs duties. Further extensions of the scope of the preferences set out in Regulation (EC) No 55/2008 may be adopted to liberalise import of wine from Moldova. (3) In the absence of a waiver from the Unions obligations under paragraph 1 of Article I and Article XIII of the General Agreement on Tariffs and Trade 1994, to the extent necessary, the treatment provided by these autonomous trade preferences would need to be extended to all other Members of the WTO. (4) It is in the interest of the Union to request an extension of the WTO waiver on autonomous trade preferences granted by the Union to Moldova pursuant to paragraph 3 of Article IX of the WTO Agreement to permit the Union to afford duty-free or preferential treatment to products originating in Moldova, including certain agricultural products for which limited concessions are given as defined in the Annex to this Decision, without being required to extend the same duty-free or preferential treatment to like products of any other WTO Member until 31 December 2015. (5) The Union is to submit such a request to the WTO. (6) It is appropriate, therefore, to establish the position to be taken by the Union within the WTO General Council concerning the request, HAS ADOPTED THIS DECISION: Article 1 The position to be taken on behalf of the Union within the General Council of the World Trade Organization is to request an extension, until 31 December 2015, of the WTO waiver on autonomous trade preferences granted by the Union to Moldova to products originating in Moldova, including certain agricultural products for which limited concessions, as set out in the Annex, are given. This position shall be expressed by the Commission. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 7 October 2013. For the Council The President J. BERNATONIS (1) Council Regulation (EC) No 55/2008 of 21 January 2008 introducing autonomous trade preferences for the Republic of Moldova and amending Regulation (EC) No 980/2005 and Commission Decision 2005/924/EC (OJ L 20, 24.1.2008, p. 1). (2) Regulation (EU) No 581/2011 of the European Parliament and of the Council of 8 June 2011 on amending Council Regulation (EC) No 55/2008 introducing autonomous trade preferences for the Republic of Moldova (OJ L 165, 24.6.2011, p. 5). ANNEX PRODUCTS SUBMITTED TO QUANTITATIVE LIMITS OR PRICE THRESHOLDS 1. Products subject to annual duty free tariff quotas Order No CN Code Description 2013 (1) 2014 (1) 2015 (1) 09.0504 0201 to 0204 Fresh, chilled and frozen meat of bovine animals, swine and sheep and goats 4 000 (2) 4 000 (2) 4 000 (2) 09.0505 ex 0207 Meat and edible offal of the poultry of heading 0105, fresh, chilled or frozen, other than fatty livers of subheading 0207 34 500 (2) 500 (2) 500 (2) 09.0506 ex 0210 Meat and edible meat offal of swine and bovine animals, salted, in brine, dried or smoked; edible flours and meals of meat or meat offals of domestic swine and bovine animals 500 (2) 500 (2) 500 (2) 09.4210 0401 to 0406 Dairy products 1 500 (2) 1 500 (2) 1 500 (2) 09.0507 0407 00 Birds eggs, in shell 120 (3) 120 (3) 120 (3) 09.0508 ex 0408 Birds eggs, not in shell and egg yolks, other than unfit for human consumption 300 (2) 300 (2) 300 (2) 09.0509 1001 90 91 1001 90 99 Other Spelt (other than spelt for sowing), common wheat and meslin 55 000 (2) 60 000 (2) 65 000 (2) 09.0510 1003 00 90 Barley 50 000 (2) 55 000 (2) 60 000 (2) 09.0511 1005 90 Maize 45 000 (2) 50 000 (2) 55 000 (2) 09.0512 1601 00 91 and 1601 00 99 Sausages and similar products, of meat, meat offal or blood; food preparations based on these products 600 (2) 600 (2) 600 (2) ex 1602 Other prepared or preserved meat, meat offal or blood:  of fowls of the species Gallus domesticus, uncooked,  of domestic swine,  of bovine animals, uncooked 09.0513 1701 99 10 White Sugar 34 000 (2) 34 000 (2) 34 000 (2) 2. Products for which the ad valorem component of the import duty is exempted CN Code Description 0702 Tomatoes, fresh or chilled 0703 20 Garlic, fresh or chilled 0707 Cucumbers and gherkins, fresh or chilled 0709 90 70 Courgettes, fresh or chilled 0709 90 80 Globe artichokes 0806 Grapes, fresh or dried 0808 10 Apples, fresh 0808 20 Pears and quinces 0809 10 Apricots 0809 20 Cherries 0809 30 Peaches, including nectarines 0809 40 Plums and sloes (1) From 1 January until 31 December. (2) Tonnes (net weight). (3) Million units.